DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  NISA BROWN and DAVID BROWN,
                           Appellants,

                                     v.

     TOWN T, LLC, a Florida corporation; TOWN E, LLC, a Florida
 corporation; KARL CORPORATION, a Florida corporation; TAMCARE
   SERVICES, INC., a Florida corporation; and CAMERON CUSTOM
       LANDSCAPES, LLC, a Florida Limited Liability Company,
                             Appellees.

                              No. 4D19-2065

                              [April 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2016-CA-
010438-XXXX-MB.

    Julie H. Littky-Rubin of Clark, Fountain, La Vista, Prather, Keen &
Littky-Rubin, LLP, West Palm Beach; and David M. Gaspari, of the Law
Office of David M. Gaspari, P.A., Jupiter, for appellants.

  Hinda Klein of Conroy Simberg, Hollywood, for appellees Town T, LLC;
Town E, LLC; and Karl Corporation.

  Laurie Primus of Sellars, Marion & Bachi, P.A., West Palm Beach, for
appellee Cameron Custom Landscapes, LLC.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN, J., and BOKOR, ALEXANDER, Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.